Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between CEP Services
Company, Inc., a Delaware corporation (the “Company”), Lisa J. Mellencamp
(“Executive”) and, solely for the limited purpose set out in Section 7.13 of
this Agreement, Constellation Energy Partners LLC, a Delaware limited liability
company (“CEP”).

WHEREAS, the Company is a wholly owned subsidiary of CEP;

WHEREAS, pursuant to an offer letter by and between the Company and Executive,
dated December 31, 2008 (the “Offer Letter”), Executive is employed by the
Company as President, Chief Executive Officer and Chief Operating Officer and
serves in those same offices for CEP, as directed by the Company; and

WHEREAS, the Company and Executive desire to provide the full terms and
conditions of Executive’s employment by the Company;

WHEREAS, the Company has caused CEP to enter into each of the 2009 LTI Grant
Agreement (defined below) and Inducement Award Agreement (defined below)
contemporaneously with the execution of this Agreement;

WHEREAS, the Company, CEP and Executive intend for the Offer Letter to be fully
superseded by the entry into each of this Agreement, the 2009 LTI Grant
Agreement and the Inducement Award Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

 

  1.1 Definitions.

(a) “2009 LTI Grant Agreement” means that certain Grant Agreement Relating to
Notional Units—Executives, dated May 1, 2009, by and between CEP and Executive.

(b) “Affiliate” means, with respect to any natural person, firm, partnership,
association, corporation, limited liability company, company, trust, entity,
public body or government (a “Person”), any Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) as used in this definition means the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. With respect to any natural person, the term “Affiliate” means
(i) the spouse or children (including those by adoption) and siblings of such
Person; and any trust whose primary beneficiary is such Person, such Person’s
spouse, such Person’s siblings and/or one or more of such Person’s lineal
descendants,



--------------------------------------------------------------------------------

(ii) the legal representative or guardian of such Person or of any such
immediate family member in the event such Person or any such immediate family
member becomes mentally incompetent and (iii) any Person controlled by or under
common control with any one or more of such Person and the Persons described in
clauses (i) or (ii) preceding.

(c) “Annual Base Salary” means, as of a specified date, Executive’s annual base
salary as of such date determined pursuant to Section 4.1.

(d) “Annual Compensation” means, as of particular date, an amount equal to:

(i) the Target-Level Bonus for the year in which such date falls; plus

(ii) the greater of:

(A) Executive’s Annual Base Salary at the annual rate in effect on the date of
his Involuntary Termination;

(B) Executive’s Annual Base Salary at the annual rate in effect 180 days prior
to the date of his Involuntary Termination; and

(C) Executive’s Annual Base Salary at the annual rate in effect immediately
prior to a Change of Control if Executive’s employment shall be subject to an
Involuntary Termination during the Change of Control Period.

(e) “Board” means the Board of Managers of CEP.

(f) “Cause” means Executive

(i) has engaged in gross negligence, gross incompetence or willful misconduct in
the performance of his duties,

(ii) has failed to substantially perform the duties and services reasonably
required by the Company; provided, that such failure continues for at least 30
days after Executive’s receipt of written notice of such failure from the
Company,

(iii) has willfully engaged in conduct that is materially injurious to CEP or
its subsidiaries (monetarily or otherwise),

(iv) has committed an act of fraud, embezzlement or willful breach of a
fiduciary duty to the Company or CEP (including the unauthorized disclosure of
confidential or proprietary material information of the Company or CEP) or

(v) has been convicted of, pled guilty to, or pleaded no contest to, a crime
involving fraud, dishonesty or moral turpitude.

 

2



--------------------------------------------------------------------------------

For purposes of this definition, “moral turpitude” means an act of baseness,
vileness or depravity in the private and social duties which one owes to his
fellow man.

(g) “CEG” means Constellation Energy Group, Inc., a Maryland corporation.

(h) “CEG Acquisition” means the consummation of a reorganization, merger,
consolidation, statutory equity exchange or similar form of business transaction
involving CEG (a “CEG Business Combination”), unless immediately following such
CEG Business Combination: (i) more than 60% of the total voting power of (x) the
organization resulting from such CEG Business Combination (the “CEG Surviving
Organization”), or (y) if applicable, the ultimate parent organization that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect managers or directors of the CEG Surviving
Organization (the “CEG Parent Organization”), is represented by combined voting
power of CEG’s then outstanding securities eligible to vote for the election of
the CEG Board (the “CEG Voting Securities”) that were outstanding immediately
prior to such CEG Business Combination (or, if applicable, is represented by
equity interests into which such CEG Voting Securities were converted pursuant
to such CEG Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such CEG
Voting Securities among the holders thereof immediately prior to the CEG
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the CEG Surviving Organization or the
CEG Parent Organization), is or becomes the beneficial owner, directly or
indirectly, of 25% or more (the “CEG Percentage”) of the total voting power of
the outstanding voting securities eligible to elect managers or directors of the
CEG Parent Organization (or, if there is no CEG Parent Organization, the CEG
Surviving Organization) except where such person held the CEG Percentage of CEG
Voting Securities immediately prior to the consummation of the CEG Business
Combination and (iii) at least a majority of the members of the board of
managers or directors of the CEG Parent Organization (or, if there is no CEG
Parent Organization, the CEG Surviving Organization) following the consummation
of the CEG Business Combination were members of the CEG Board at the time of the
CEG Board’s approval of the execution of the initial agreement providing for
such CEG Business Combination.

(i) “CEG Board” means the Board of Directors of CEG.

(j) “CEG Ownership Event” means the consummation of any transaction or other
event whereby CEG or any of its Affiliates becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 49% or
more of CEP’s then-outstanding Common Units.

(k) “Change of Control” shall be deemed to have occurred upon any one or more of
the following events:

(i) Board Change.

 

3



--------------------------------------------------------------------------------

(A) During any period of 24 consecutive months, individuals who, at the
commencement of such period, constitute all of the Class B Managers (the
“Incumbent Class B Managers”) cease for any reason to constitute at least a
majority of the Class B Managers; provided, however, that any person becoming a
Class B Manager subsequent to the commencement of such period, whose election or
nomination for election was approved by a vote of at least two Incumbent Class B
Managers then on the Board (either by a specific vote or by approval of the
proxy statement of CEP in which such person is named as a nominee for Class B
Manager, without written objection to such nomination) shall be an Incumbent
Class B Manager; provided further, however, that no individual initially elected
or nominated as a Class B Manager of CEP as a result of an actual or threatened
election contest with respect to Managers or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Class B Manager; or

(B) Excluding the circumstances described in Section 1.1(k)(i)(C), during any
period of 24 consecutive months, individuals who, at the commencement of such
period, constitute the Board (each, an “Incumbent Board Member”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any person becoming a Class B Manager subsequent to the commencement of such
period, whose election or nomination for election was approved by a vote of at
least two Incumbent Class B Managers then on the Board (either by a specific
vote or by approval of the proxy statement of CEP in which such person is named
as a nominee for Class B Manager, without written objection to such nomination)
shall be an Incumbent Board Member; provided further, however, that no
individual initially elected or nominated as a Class B Manager of CEP as a
result of an actual or threatened election contest with respect to Managers or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Class B Manager; or

(C) During the period of 24 consecutive months immediately following the
occurrence of a Class A Event, individuals who, at the commencement of such
period, constitute the Class A Managers and at least one Class B Manager cease
for any reason to serve CEP in such capacities, whether by removal, resignation
or otherwise;

(ii) Unit Acquisition. Any “person” (as such term is defined in Section 3(a)(9)
of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of CEP representing 25%
or more of the combined voting power of CEP’s then outstanding securities
eligible to vote for the election of the Board (the “CEP Voting Securities”);
provided, however, that none of CEG or its Affiliates shall be

 

4



--------------------------------------------------------------------------------

deemed such a person unless CEG or any of its Affiliates shall after the date of
this Agreement become the beneficial owner, directly or indirectly, of CEP
Voting Securities representing 33 1/3% or more of the CEP Voting Securities then
outstanding; and provided further, however, that, except with respect to CEG or
any of its Affiliates, the event described in this paragraph (ii) shall not be
deemed to be a change in control by virtue of any of the following acquisitions
(A) by CEP or any organization with respect to which CEP owns a majority of the
outstanding equity interest or has the power to vote or direct the voting of
sufficient securities to elect a majority of the Managers (or equivalent) (a
“Subsidiary Company”), (B) by any employee benefit plan (or related trust)
sponsored or maintained by CEP or any Subsidiary Company, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or
(E) pursuant to any acquisition by Executive or any group of persons including
Executive (or any entity controlled by Executive or any group of persons
including Executive);

(iii) Business Combination. Consummation of a reorganization, merger,
consolidation, statutory equity exchange or similar form of business transaction
involving CEP or any Subsidiary Company (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the organization resulting from such Business Combination
(the “Surviving Organization”), or (y) if applicable, the ultimate parent
organization that directly or indirectly has beneficial ownership of at least
95% of the voting securities eligible to elect managers or directors of the
Surviving Organization (the “Parent Organization”), is represented by CEP Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by equity interests into which such CEP
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such CEP Voting Securities among the holders
thereof immediately prior to the Business Combination, (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Organization or the Parent Organization), is or becomes the beneficial
owner, directly or indirectly, of 25% or more (the “Applicable Percentage”) of
the total voting power of the outstanding voting securities eligible to elect
managers or directors of the Parent Organization (or, if there is no Parent
Organization, the Surviving Organization) except where such person held the
Applicable Percentage of CEP Voting Securities immediately prior to the
consummation of the Business Combination and (C) at least a majority of the
members of the board of managers or directors of the Parent Organization (or, if
there is no Parent Organization, the Surviving Organization) following the
consummation of the Business Combination were Managers at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination that satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”);

 

5



--------------------------------------------------------------------------------

(iv) Liquidation. The equity holders of CEP approve a plan of complete
liquidation or dissolution of CEP; or

(v) Asset Sale. The consummation of a sale or disposition by CEP of all or
substantially all of CEP’s assets, other than a sale or disposition where the
holders of CEP Voting Securities outstanding immediately prior thereto hold
securities immediately thereafter that represent more than 60% of the combined
voting power of the voting securities of the acquiror, or parent of the
acquiror, of such assets.

Notwithstanding the foregoing, except with respect to CEG or any of its
Affiliates, a change in control of CEP shall not be deemed to occur solely
because any person acquires beneficial ownership of more than 25% of CEP Voting
Securities as a result of the acquisition of CEP Voting Securities by CEP that
reduces the number of CEP Voting Securities outstanding; provided, however, that
if after such acquisition by CEP such person becomes the beneficial owner of
additional CEP Voting Securities that increases the percentage of outstanding
CEP Voting Securities beneficially owned by such person, a change in control of
CEP shall then occur.

(l) “Class A Event” means the occurrence of any event through which or as a
consequence of which (i) CEG shall cease to beneficially own, directly or
indirectly, at least 50% of the Class A Units of CEP that are then outstanding
(including where CEG or any of its direct or indirect subsidiaries
(individually, a “CEG Entity”) enters into a total return swap or any other
contractual arrangement whereby a CEG Entity transfers any economic interest in
at least 50% of the Class A Units of CEP that are then outstanding); (ii) a CEG
Acquisition occurs; or (iii) CEG shall cease to have the right, directly or
indirectly, to direct the appointment of all Class A Managers pursuant to
Section 11.8(d) of the LLC Agreement or otherwise (including where any CEG
Entity enters into any contractual arrangement whereby a CEG Entity grants any
Person other than a wholly owned CEG Entity the right or option, directly or
indirectly, to direct the appointment of any number of the Class A Managers
pursuant to Section 11.8(d) of the LLC Agreement or otherwise).

(m) “Change of Control Period” means, with respect to a Change of Control, the
two-year period beginning on the date upon which such Change of Control occurs.

(n) “Code” means the Internal Revenue Code of 1986, as amended.

(o) “Compensation Committee” means the Compensation Committee of the Board.

(p) “Disability” means that, as a result of Executive’s incapacity due to
physical or mental illness, (i) he shall have been absent from the full-time
performance of his duties for six consecutive months, (ii) the Board reasonably
determines that such incapacity is expected to be suffered for a period of at
least 12 consecutive months from the date such absence first occurred and
(iii) he shall not have returned to full-time performance of his duties within
30 days after written notice of disability is given to

 

6



--------------------------------------------------------------------------------

Executive or his representative by the Company (a “Disability Notice”);
provided, however, that such Disability Notice may not be given prior to 30 days
before the expiration of such six-month period.

(q) “Effective Date” means May 1, 2009.

(r) “Enhanced Severance Amount” means an amount equal to two times Executive’s
Annual Compensation.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Event of Good Reason” means:

(i) The occurrence, prior to a Change of Control or after the expiration of a
Change of Control Period, of any one or more of the following:

(A) a material reduction in the nature or scope of Executive’s authority or
duties from those previously applicable to him; provided, however, that, if
Executive holds more than one office, the removal from any offices other than
the most senior shall not constitute an Event of Good Reason;

(B) a reduction in Executive’s Annual Base Salary, except with Executive’s prior
written consent;

(C) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans that provide opportunities
to receive compensation that are substantially similar to the opportunities
provided by CEP or the Company to executives with comparable duties (subject, in
each case to CEP and Executive performance, as applicable);

(D) a change in the location of Executive’s principal place of employment by the
Company by more than 60 miles from the location where he was principally
employed; provided, however, that such change in the location of Executive’s
principal place of employment shall not constitute an Event of Good Reason if
Executive consents to such decision to relocate prior to such change in
location.

(ii) The occurrence, within a Change of Control Period, of any one or more of
the following (except with Executive’s prior written consent):

(A) a material reduction in the nature or scope of Executive’s authority or
duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;

 

7



--------------------------------------------------------------------------------

(B) a reduction in Executive’s Annual Base Salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

(C) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans that provide opportunities
to receive compensation that are the greater of (A) the opportunities provided
by CEP or the Company and any of its subsidiaries for executives with comparable
duties or (B) the opportunities under any such plans under which he was
participating immediately prior to the date on which a Change of Control occurs;

(D) a material diminution in employee benefits (including medical, dental, life
insurance and long-term disability plans) and perquisites applicable to
Executive from the greater of (A) the employee benefits and perquisites provided
by CEP or the Company and any of its subsidiaries to executives with comparable
duties or (B) the employee benefits and perquisites to which Executive was
entitled immediately prior to the date on which a Change of Control occurs; or

(E) a change in the location of Executive’s principal place of employment by the
Company by more than 60 miles from the location where he was principally
employed immediately prior to the date on which a Change of Control occurs;
provided, however, that such change in the location of Executive’s principal
place of employment shall not constitute an Event of Good Reason if Executive
consents to the decision to relocate prior to such change in location.

(u) “Inducement Award Agreement” means that certain Inducement Award Agreement,
dated May 1, 2009, by and between CEP and Executive.

(v) “Involuntary Termination” means any termination of Executive’s employment
with the Company that:

(i) does not result from a resignation by Executive (other than a resignation
pursuant to clause (ii) of this Section 1.1(v));

(ii) results from the Company’s delivery of a notice pursuant to Section 3.1
that no automatic extension shall occur upon the Initial Expiration Date; or

(iii) results from a resignation by Executive on or before the date that is 60
days after the occurrence of an Event of Good Reason;

provided, however, that the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.

 

8



--------------------------------------------------------------------------------

(w) “LLC Agreement” means the Second Amended and Restated Operating Agreement of
Constellation Energy Partners LLC, dated as of November 20, 2006, as amended,
and as may be further amended from time to time.

(x) “Manager” means a member of the Board.

(y) “Omnibus Incentive Plan” means (i) Constellation Energy Partners LLC
Long-Term Incentive Plan, (ii) the Constellation Energy Partners LLC 2009
Omnibus Incentive Plan and (iii) any successor plan adopted by CEP or any of its
Affiliates for the benefit of the employees of CEP or any of its Affiliates.

(z) “Performance Award” has the meaning given such term in the Omnibus Incentive
Plan.

(aa) “Severance Amount” means an amount equal to one and one-half times
Executive’s Annual Compensation; provided, however, that, at any time after
December 31, 2009, such amount shall include a Target-Level Bonus only if a
bonus was paid to or earned by Executive for the most recently completed fiscal
year of CEP.

(bb) “Severance Period” means the period commencing on the date of Involuntary
Termination and continuing for 12 months thereafter.

(cc) “Special Termination Option” means Executive’s right to terminate his
employment hereunder within one year of the first occurrence of a CEG Ownership
Event.

(dd) “Target-Based Grant” means an award under the Omnibus Incentive Plan for
which eligibility or pay-out is determined by reference to the achievement of a
Performance Goal, as such term is defined in the Omnibus Incentive Plan.

(ee) “Target-Level Bonus” means that bonus required or indicated under a
Performance Award or other Target-Based Grant under the Omnibus Incentive Plan
or other bonus arrangement of CEP or the Company, in each case as if all target
performance goals were achieved.

 

  1.2 Interpretations.

(a) General. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision, (b) reference to any Article or Section means such
Article or Section hereof, (c) the words “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term and (d) where any provision of this Agreement
refers to action to be taken by either party, or that such party is prohibited
from taking an action, such provision shall be applicable whether such action is
taken directly or indirectly by such party.

 

9



--------------------------------------------------------------------------------

(b) Comparable Positions. For purposes of this Agreement, the offices of chief
financial officer or general counsel shall be deemed to have comparable duties
to those of Executive.

ARTICLE 2

EMPLOYMENT AND DUTIES

2.1 Employment. Effective as of the Effective Date and continuing for the period
of time set forth in Section 3.1 of this Agreement (the “Term”), Executive’s
employment by the Company shall be subject to the terms and conditions of this
Agreement.

2.2 Positions. From and after the Effective Date during the Term, the Company
shall employ Executive in the position of President, Chief Executive Officer and
Chief Operating Officer of CEP and President, Chief Executive Officer and Chief
Operating Officer of the Company.

2.3 Duties and Services. Executive agrees to serve in the position(s) referred
to in Section 2.2 and to perform diligently the duties and services appertaining
to such offices, as well as such additional duties and services appropriate to
such offices that CEP or the Company may reasonably designate from time to time.
Executive’s employment shall also be subject to the policies maintained and
established by CEP or the Company that are of general applicability to CEP’s or
the Company’s employees, as such policies may be amended from time to time.

2.4 Other Interests. Executive agrees, during the period of such employment by
the Company, to devote substantially all of Executive’s business time, energy
and efforts to the business and affairs of CEP and the Company.

2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of CEP and
the Company. In keeping with such duty, Executive shall make full disclosure to
CEP and the Company of all business opportunities pertaining to CEP’s or the
Company’s businesses and shall not appropriate for Executive’s own benefit
business opportunities concerning CEP’s or the Company’s businesses.

2.6 Disclosure Representation. Executive represents to the Company that no event
of the type referred to in Section 1.1(f)(v) has occurred with respect to
Executive other than as has been disclosed to the Board.

ARTICLE 3

TERM AND TERMINATION OF EMPLOYMENT

3.1 Term. Unless Executive’s employment hereunder is sooner terminated pursuant
to other provisions hereof, the Company agrees to employ Executive for the
period beginning on the Effective Date and ending on the third anniversary of
the Effective Date (the “Initial Expiration Date”); provided, however, that
beginning on the Initial Expiration Date, and on each anniversary of the Initial
Expiration Date thereafter, if Executive’s employment hereunder has not been
terminated pursuant to Section 3.2 or Section 3.3, then said term of employment
shall automatically be extended for an additional one-year period unless on or
before the date that is 180 days prior to the Initial Expiration Date or any
anniversary thereof either party shall give written notice to the other that no
such automatic extension shall occur.

 

10



--------------------------------------------------------------------------------

3.2 The Company’s Right To Terminate. Notwithstanding the provisions of
Section 3.1, the Company shall have the right to terminate Executive’s
employment under this Agreement at any time for any of the following reasons:

(a) upon Executive’s death;

(b) upon Executive’s Disability;

(c) for Cause; or

(d) for any other reason whatsoever, in the sole discretion of the Board.

3.3 Executive’s Right To Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

(a) as a result of an Event of Good Reason; provided, however, that prior to
Executive’s termination as a result of an Event of Good Reason, Executive must
give written notice to the Company of the specific occurrence that resulted in
the Event of Good Reason and such occurrence must remain uncorrected for 30
calendar days following such written notice; or

(b) at any time for any other reason whatsoever, in the sole discretion of
Executive.

3.4 Notice of Termination. If the Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the Term, it shall do so
by giving written notice to Executive that it has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination; provided, however, that no such action shall alter or amend
any other provisions of this Agreement or rights arising under this Agreement.
If Executive desires to terminate his employment hereunder at any time prior to
expiration of the Term, he shall do so by giving a 60-day written notice to the
Company that he has elected to terminate his employment hereunder and stating
the effective date and reason for such termination; provided, however, that no
such action shall alter or amend any other provisions of this Agreement or
rights arising under this Agreement.

3.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer and manager or
director, as applicable, (if applicable) of CEP, the Company and each of its
Affiliates, unless Executive owns at least 10% of the issued and outstanding CEP
Voting Securities, in which case such resignation shall not be deemed an
automatic resignation of Executive from the Board, and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which CEP holds an equity interest and with respect
to which board or similar governing body Executive serves as CEP’s designee or
other representative.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

COMPENSATION AND BENEFITS

4.1 Base Salary. During the Term, Executive shall receive an initial Annual Base
Salary of $200,000. Executive’s Annual Base Salary shall be reviewed by the
Compensation Committee on an annual basis, and, in the sole discretion of the
Compensation Committee, such Annual Base Salary may be increased, effective as
of any date determined by the Compensation Committee. Executive’s Annual Base
Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives but no less
frequently than monthly.

4.2 Bonuses.

(a) General. During the Term, the Company shall cause CEP to make yearly grants
to Executive of a Performance Award under the Omnibus Incentive Plan; provided,
however, that all determinations relating to Executive’s participation,
including those relating to the performance goals applicable to Executive and
Executive’s level of participation and payout opportunity, shall be made by the
Compensation Committee in its sole discretion.

(b) 2009 Award. The Company shall cause CEP to grant Executive a Performance
Award for 2009 with such Performance Metrics (as such term is defined in the
Omnibus Incentive Plan) determined by the Committee in its good faith discretion
(the “2009 Award”). The 2009 Award shall pay in cash 65% of Executive’s initial
Annual Base Salary for the achievement of Target-Level Performance and up to
130% of Executive’s initial Annual Base Salary for superior performance, in each
case as such performance is determined by the Committee in its good faith
discretion; provided, however, that, if the Constellation Energy Partners LLC
2009 Omnibus Incentive Compensation Plan has not been approved by the common
unitholders of the Company prior to December 31, 2009, the Company shall pay
Executive an amount in cash that is equivalent to the amount that would have
been payable in respect of the 2009 Award, which payment shall be made
contemporaneously with the payment by the Company of bonuses to its other
employees, but in no event later than March 31, 2010.

(c) Inducement Bonus. The Company shall pay Executive an aggregate cash bonus of
$300,000 (the “Inducement Cash Bonus”), $150,000 of which is payable on
January 1, 2010 and $150,000 of which is payable on January 1, 2011.

4.3 Long-Term Incentive. During the Term, the Company shall cause CEP to make
yearly long-term incentive grants to Executive under the Omnibus Incentive Plan;
provided, however, that all determinations relating to Executive’s
participation, including those relating to the performance goals applicable to
Executive and Executive’s level of participation and payout opportunity, shall
be made by the Compensation Committee in its sole discretion.

4.4 Life Insurance. To the extent such insurance is available to the Company on
commercially reasonable terms, the Company shall obtain, and thereafter maintain
at all times prior to the termination of Executive’s employment hereunder
pursuant to Article 3, a term life

 

12



--------------------------------------------------------------------------------

insurance policy with a responsible and reputable insurance company on the life
of Executive, in the face amount equal to Executive’s then-current Annual Base
Salary, which policy shall name any party designated by Executive as the
beneficiary thereunder.

4.5 Other Perquisites. During Executive’s employment hereunder, Executive shall
be afforded the following benefits as incidences of his employment:

(a) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
employees generally, the Company shall no less frequently than monthly reimburse
Executive for, or pay on behalf of Executive, reasonable and appropriate
expenses incurred by Executive for business related purposes, including dues and
fees to industry and professional organizations and costs of entertainment and
business development.

(b) Vacation. During his employment hereunder, Executive shall be entitled each
calendar year to such number of days of paid vacation and to all holidays, in
each case as provided to employees of the Company generally.

(c) Other Company Benefits. Executive and, to the extent applicable, Executive’s
spouse, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans and programs, including improvements or modifications of the
same, that are now, or may hereafter be, available to other executives or
employees of the Company. Such benefits, plans and programs shall include any
profit sharing plan, thrift plan, health insurance or health care plan, life
insurance, disability insurance, pension plan, supplemental retirement plan,
vacation and sick leave plan, and the like that may be maintained by the
Company. The Company shall not, however, by reason of this paragraph be
obligated to institute, maintain or refrain from changing, amending or
discontinuing any such benefit plan or program, as long as such changes are
similarly applicable to employees generally.

ARTICLE 5

EFFECT OF TERMINATION ON

COMPENSATION; ADDITIONAL PAYMENTS

5.1 Termination Other Than an Involuntary Termination.

(a) Except as provided in Section 5.1(b), if Executive’s employment hereunder
shall terminate upon expiration of the Term because either party has provided
the notice contemplated in Section 3.1 or for any other reason except those
described in Section 5.2 and Section 5.3, then all compensation and all benefits
to Executive under this Agreement shall continue to be provided until the date
of such termination of employment, and such compensation and benefits shall
terminate contemporaneously with such termination of employment.

(b) If Executive shall die or the Company shall have delivered a Disability
Notice, then all compensation and all benefits to Executive under this Agreement
shall continue to be provided until the date of such death or the date on which
the Disability Notice is delivered; provided, however, that (i) the award of
Restricted Units made

 

13



--------------------------------------------------------------------------------

pursuant to the Inducement Award Agreement and all awards under the Omnibus
Incentive Plan (including the award made pursuant to the 2009 LTI Grant
Agreement) shall immediately accelerate, if then unvested, and vest in Executive
or the legal representative of his estate and the Company shall pay to Executive
of the legal representative of his estate any part of the Inducement Cash Bonus
not already paid to Executive; and (ii) for the year in which Executive’s death
or the Company’s delivery of a Disability Notice, as applicable, occurs, the
Company shall pay to Executive or the legal representative of his estate the
applicable Target-Level Bonus, pro rated for the number of days elapsed in such
year at the time of such death or delivery, as applicable.

5.2 Involuntary Termination Other Than During a Change of Control Period. If
Executive’s employment hereunder shall be subject to an Involuntary Termination
that occurs prior to a Change of Control or after the expiration of a Change of
Control Period, then the Company shall, subject to Section 5.7, pay to
Executive, as additional compensation for services rendered to the Company
(including CEP and its subsidiaries), the following amounts and take the
following actions after the last day of Executive’s employment with the Company:

(a) Pay Executive a lump-sum cash payment in an amount equal to the Severance
Amount plus any part of the Inducement Cash Bonus not already paid to Executive,
which lump-sum cash payment shall be made on the first day the timing of which
would not cause any part of the Severance Amount or such part of the Inducement
Cash Bonus to be subject to additional taxes or interest under Section 409A of
the Code.

(b) Cause (i) the Restricted Units and related Distribution Credits granted
pursuant to the Inducement Award Agreement and (ii) any and all outstanding
options and other non-vested service-based awards under the Omnibus Incentive
Plan (including the Notional Units and related Distribution Credits granted
pursuant to the 2009 LTI Grant Agreement), that are held by Executive, to become
immediately vested, earned and exercisable in full and cause Executive’s accrued
benefits under any and all nonqualified deferred compensation plans sponsored by
CEP or the Company to become immediately nonforfeitable.

(c) Cause Executive and those of his dependents (including Executive’s spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period
at no greater cost to Executive than that applicable to a similarly situated
Company employee who has not terminated employment; provided, however, that

(i) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),

(ii) if Executive (and/or Executive’s spouse) would have been entitled to
retiree medical and/or dental coverage under the Company’s plans had Executive
voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans, and

 

14



--------------------------------------------------------------------------------

(iii) such coverage to Executive (or the receipt of equivalent benefits) shall
be provided under one or more insurance policies so that reimbursement or
payment of benefits to Executive thereunder shall not result in taxable income
to Executive (or, if any such reimbursement or payment of benefits is taxable to
Executive, then the Company shall pay to Executive an amount (the “tax gross-up
payment”) equal to an amount as is required to hold Executive harmless from any
additional tax liability (including liability under Section 409A of the Code)
relating to such reimbursement or payment). Any such tax gross-up payment shall
be made as soon as practicable after Executive remits the taxes, but in all
events within 30 days of such remittance.

The Company shall pay any premiums arising from such coverage on a monthly
basis.

5.3 Involuntary Termination During a Change of Control Period; Special
Termination Option. If (X) Executive’s employment hereunder shall be subject to
an Involuntary Termination (i) following a Change of Control and (ii) during a
Change of Control Period or (Y) Executive shall have delivered notice to the
Company of his exercise of the Special Termination Option within one year
following the first occurrence of a CEG Ownership Event, then the Company shall,
subject to Section 5.7, pay to Executive, as additional compensation for
services rendered to the Company (including CEP and its subsidiaries), the
following amounts and take the following actions after the last day of
Executive’s employment with the Company:

(a) Pay Executive a lump-sum cash payment in an amount equal to the Enhanced
Severance Amount plus any part of the Inducement Cash Bonus not already paid to
Executive, which lump-sum cash payment shall be made on the first day the timing
of which would not cause any part of the Enhanced Severance Amount or such part
of the Inducement Cash Bonus to be subject to additional taxes or interest under
Section 409A of the Code.

(b) Pay Executive a lump-sum cash payment in respect of the Performance Award
under the Omnibus Incentive Plan for the then-current year, which amount (the
“Current-Year PA Payment”) shall be paid out as if Target-Level Performance will
have been achieved for such year; provided, however, that the Current-Year PA
Payment shall be prorated based on the number of whole or partial months that
have occurred as of the date of such Involuntary Termination. The Current-Year
PA Payment shall be made on the first day the timing of which would not cause
any part of such payment to be subject to additional taxes or interest under
Section 409A of the Code.

(c) Pay Executive a lump-sum cash payment under the Omnibus Incentive Plan for
any Target-Based Grants for the then-current year (not including any Performance
Awards), which amount (the “Other TBG Payment”) shall be paid out as if
Target-Level Performance will be achieved for such year; provided, however, that
the Other TBG Payment shall be prorated based on the number of whole or partial
months that have occurred as of the date of such Involuntary Termination. The
Other TBG

 

15



--------------------------------------------------------------------------------

Payment shall be made on the first day the timing of which would not cause any
part of such payment to be subject to additional taxes or interest under
Section 409A of the Code.

(d) Cause (i) the Restricted Units and related Distribution Credits granted
pursuant to the Inducement Award Agreement and (ii) any and all outstanding
options and other non-vested service-based awards under the Omnibus Incentive
Plan (including the Notional Units and related Distribution Credits granted
pursuant to the 2009 LTI Grant Agreement), that are held by Executive, to become
immediately vested, earned and exercisable in full and cause Executive’s accrued
benefits under any and all nonqualified deferred compensation plans sponsored by
CEP or the Company to become immediately nonforfeitable.

(e) Cause Executive and those of his dependents (including Executive’s spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period
at no greater cost to Executive than that applicable to a similarly situated
Company employee who has not terminated employment; provided, however, that

(i) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),

(ii) if Executive (and/or Executive’s spouse) would have been entitled to
retiree medical and/or dental coverage under the Company’s plans had Executive
voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans, and

(iii) such coverage to Executive (or the receipt of equivalent benefits) shall
be provided under one or more insurance policies so that reimbursement or
payment of benefits to Executive thereunder shall not result in taxable income
to Executive.

The Company shall pay any premiums arising from such coverage on a monthly
basis.

(f) Should any amount paid or benefit delivered pursuant to this Section 5.3
result in an excise tax payable by Executive, the Company shall pay to Executive
an amount (the “tax gross-up payment”) as is required to hold Executive harmless
from such excise tax and any additional tax liability arising as a result of any
part of the tax gross-up payment. Any such tax gross-up payment shall be made as
soon as practicable after Executive remits the taxes, but in all events within
30 days of such remittance.

5.4 Interest on Late Payments. If any payment provided for in Section 5.1,
Section 5.2 or Section 5.3 hereof is not made when due, then the Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made under such Section until such payment is made, which
interest shall be calculated, on a

 

16



--------------------------------------------------------------------------------

per-annum basis, at 2% plus the prime or base rate of interest as reported from
time to time in the Wall Street Journal, and shall further hold Executive
harmless from any liability under Section 409A of the Code.

5.5 Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, the
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.

5.6 Other Benefits. This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to unit options, restricted units, incentive and deferred
compensation, life insurance policies insuring the life of Executive and other
benefits under the plans and programs maintained by the Company shall be
governed by the separate agreements, plans and other documents and instruments
governing such matters.

5.7 Release. As a condition to the Company’s obligations arising under
Section 5.2 and Section 5.3, Executive shall first execute and deliver to the
Company a release, in the form reasonably established by the Compensation
Committee, releasing the Company, CEP and their respective Affiliates, officers,
managers, directors, employees and agents, from any and all claims and from any
and all causes of action of any kind or character, including all claims and
causes of action arising out of Executive’s employment hereunder or the
termination of such employment. The performance of the Company’s obligations
under Section 5.2 and Section 5.3 and the receipt of the severance benefits
provided thereunder by Executive shall constitute full settlement of all such
claims and causes of action. Executive shall not be under any duty or obligation
to seek or accept other employment following a termination of employment
pursuant to which severance benefits under Section 5.2 and Section 5.3 are owing
and any amounts due Executive pursuant to Section 5.2 and Section 5.3 shall not
be reduced or suspended if Executive accepts subsequent employment or earns any
amounts as a self-employed individual. Executive’s rights under Section 5.2 and
Section 5.3 are Executive’s sole and exclusive rights against the Company and
any of its Affiliates and the Company’s and its Affiliates’ sole and exclusive
liability to Executive under, by reason of or related to this Agreement, whether
in contract, tort or otherwise, for the termination of his employment by the
Company. Nothing contained in this Section 5.7 shall be construed to be a waiver
by Executive of any benefits accrued for or due Executive under any employee
benefit plan (as such term is defined in the Employees’ Retirement Income
Security Act of 1974, as amended) maintained by the Company, CEP or any of their
respective subsidiaries except that Executive shall not be entitled to any
severance benefits pursuant to any severance plan or program of the Company, CEP
or any of their respective subsidiaries.

 

17



--------------------------------------------------------------------------------

ARTICLE 6

OTHER AGREEMENTS

6.1 Protection of Confidential Information.

(a) Disclosure to and Property of CEP or the Company. All information, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to
CEP’s or the Company’s business, trade secrets, products or services (including
all such information relating to corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within a customer’s organizations or within the
organization of acquisition prospects, marketing and merchandising techniques,
business plans, computer software or programs, computer software and database
technologies, prospective names and marks) (collectively, the “Confidential
Information”) shall be disclosed to CEP or the Company and are and shall be the
sole and exclusive property of the Company. Moreover, all documents, videotapes,
written presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company. Upon Executive’s termination of
employment hereunder, for any reason, Executive shall promptly deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company.

(b) Disclosure to Executive. The Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of CEP or the Company; and/or has and will entrust
Executive with business opportunities of CEP or the Company; and/or has and will
place Executive in a position to develop business goodwill on behalf of CEP or
the Company. Executive agrees to preserve and protect the confidentiality of all
Confidential Information or Work Product.

(c) No Unauthorized Use or Disclosure. Executive agrees that he will not, at any
time during or after Executive’s employment hereunder, make any unauthorized
disclosure of, and will prevent the removal from CEP’s or the Company’s premises
of, Confidential Information or Work Product, or make any use thereof, except in
the carrying out of Executive’s responsibilities during the course of
Executive’s employment hereunder. Executive shall use commercially reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by him under this Agreement to observe the terms and
conditions set forth herein as though each such

 

18



--------------------------------------------------------------------------------

person or entity was bound hereby. Executive shall have no obligation under this
Agreement to keep confidential any Confidential Information if and to the extent
that disclosure thereof is specifically required by law; provided, however, that
in the event disclosure is required by applicable law, Executive shall provide
the Company with prompt notice of such requirement prior to making any such
disclosure so that the Company may seek an appropriate protective order. At the
request of the Company at any time, Executive agrees to deliver to the Company
all Confidential Information that he may possess or control. Executive agrees
that all Confidential Information (whether now or hereafter existing) conceived,
discovered or made by him during the period of Executive’s employment hereunder
exclusively belongs to the Company (and not to Executive), and Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company, shall be third-party
beneficiaries of Executive’s obligations under this Section 6.1. As a result of
Executive’s employment hereunder, Executive may also from time to time have
access to, or knowledge of, confidential information or work product of third
parties, such as customers, suppliers, partners, joint venturers and the like,
of CEP or the Company. Executive also agrees to preserve and protect the
confidentiality of such third-party confidential information and work product to
the same extent, and on the same basis, as the Confidential Information and Work
Product.

(d) Ownership by the Company. If, during Executive’s employment hereunder,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, computer programs, e-mail, voice mail, electronic databases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to CEP’s or the Company’s business, products or services, whether
such work is created solely by Executive or jointly with others (whether during
business hours or otherwise and whether on CEP’s or the Company’s premises or
otherwise), including any Work Product, the Company shall be deemed the author
of such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of an audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made-for-hire, and the Company shall be the
author of the work. If such work is neither prepared by Executive within the
scope of Executive’s employment nor a work specially ordered that is deemed to
be a work made-for-hire, then Executive hereby agrees to assign, and by these
presents does assign, to the Company all of Executive’s worldwide right, title
and interest in and to such work and all rights of copyright therein.

(e) Assistance By Executive. During the period of Executive’s employment
hereunder and thereafter, Executive shall reasonably assist the Company and its
nominee, at any time, in (a) the protection of the Company’s worldwide right,
title and interest in and to Work Product, (b) the execution of all formal
assignment documents requested by the Company or its nominee and (c) the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

 

19



--------------------------------------------------------------------------------

(f) Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 6.1 by Executive, and the
Company shall be entitled to enforce the provisions of this Section 6.1 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed to be the exclusive
remedies for a breach of this Section 6.1 but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Executive and his agents.

6.2 Non-Disparagement. Except as required by law, for a period of one year
immediately following any termination of Executive’s employment hereunder
(a) Executive agrees to refrain from making any statement disparaging CEP or the
Company, any officer, manager, employee or other service provider for CEP or the
Company, or any product or service offered by CEP, the Company or any of their
respective Affiliates; and (b) the Company agrees to refrain from making any
statement disparaging Executive.

6.3 Non-Solicitation. For a period of one year immediately following any
termination of Executive’s employment hereunder, Executive shall not directly or
indirectly solicit, induce, recruit, encourage or otherwise endeavor to cause or
attempt to cause any employee or consultant of CEP or the Company to terminate
their relationship with CEP or the Company, as the case may be; provided,
however, that nothing in this Section 6.3 shall prohibit the use of a general
solicitation in a publication or by other means.

6.4 Claw-back.

(a) Post-Termination Payments. Executive agrees to promptly repay to the Company
all payments made pursuant to any of Section 5.2, Section 5.3, Section 5.4 or
Section 5.5 if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction that found willful misconduct by Executive in
the performance of his duties prior to the termination of his employment
hereunder.

(b) Pre-Termination Bonuses. Executive agrees to promptly repay to the Company
any Overpayment in the event of any restatement of CEP’s financial statements
that are filed with the Securities and Exchange Commission. For purposes of this
Section 6.4(b), “Overpayment” means the excess, if any, of (i) the amounts
actually paid by the Company pursuant to Section 4.2 for the two years
immediately prior to such restatement over (ii) the amounts that should have
been paid pursuant to Section 4.2 for those two years based on the financial
results reflected in such restated financial statements.

ARTICLE 7

MISCELLANEOUS

7.1 Indemnification. If Executive shall obtain any money judgment or otherwise
prevail with respect to any litigation brought by Executive or the Company to
enforce or interpret any provision contained herein, the Company, to the fullest
extent permitted by

 

20



--------------------------------------------------------------------------------

applicable law, hereby indemnifies Executive for his reasonable attorneys’ fees,
other reasonable professional fees and disbursements incurred in such litigation
and hereby agrees (i) to reimburse Executive in full all such fees and
disbursements and (ii) to pay prejudgment interest on any money judgment
obtained by Executive from the earliest date that payment to him should have
been made under this Agreement until such judgment shall have been paid in full,
which interest shall be calculated, on a per-annum basis, at 2% plus the prime
or base rate of interest as reported from time to time in the Wall Street
Journal. All reimbursement obligations arising pursuant to this Section 7.1
shall remain in effect throughout the applicable statute of limitations
applicable to any contractual claim under this Agreement. Any expenses eligible
for reimbursement hereunder shall not affect the expenses eligible for
reimbursement in any other calendar year. The right to reimbursement hereunder
is not subject to liquidation or exchange for another benefit.

7.2 Payment Obligations Absolute. Except as specifically provided in
Section 6.1(f), the Company’s obligation to pay Executive the amounts and to
make the arrangements provided in this Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right that CEP, the Company
or any of their respective subsidiaries may have against him or anyone else. All
amounts payable by the Company (including its subsidiaries) shall be paid
without notice or demand. Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and, except as provided in Section 5.2(c) or
Section 5.3(e) hereof, the obtaining of any such other employment shall in no
event effect any reduction of the Company’s obligations to make (or cause to be
made) the payments and arrangements required to be made under this Agreement.

7.3 Notices. For purposes of this Agreement, notices and all other
communications provided in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or when sent by recognized overnight delivery service, addressed as
follows:

If to the Company:

Constellation Energy Partners LLC

One Allen Center

500 Dallas Street, Suite 3200

Houston, TX 77002

Attention: Legal Department

If to Executive:

Lisa J. Mellencamp

One Allen Center

500 Dallas Street, Suite 3200

Houston, TX 77002

 

21



--------------------------------------------------------------------------------

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.4 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas, without reference to its
choice of law provisions.

7.5 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.6 Severability. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

7.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

7.8 Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

7.9 Headings. The Article, Section and paragraph headings have been inserted
herein for purposes of convenience and shall not be used for interpretive
purposes.

7.10 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.11 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

7.12 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof (including
the Offer Letter) are hereby null and void and of no further force and effect,
including all prior employment and severance agreements, if any, by and between
the Company and Executive. Any modification of this Agreement will be effective
only if it is in writing and signed by both parties.

 

22



--------------------------------------------------------------------------------

7.13 CEP Agreements.

(a) Offer Letter Termination. CEP and Executive agree that the Offer Letter is
hereby terminated and of no further force or effect.

(b) CEP Guaranty. CEP hereby unconditionally and irrevocably guarantees to
Executive the prompt and full discharge by the Company of all of the Company’s
covenants, agreements, obligations and liabilities under this Agreement (the
“Company Obligations”) in accordance with the terms hereof. CEP hereby
guarantees to Executive full and complete performance by the Company of each and
all of the Obligations, including the due and punctual payment of all amounts
that may become due and payable to Executive hereunder. CEP acknowledges and
agrees that, with respect to all Company Obligations that are obligations to pay
money, such guaranty shall be a guaranty of payment and not of collection. If
the Company shall default in the due and punctual performance of any of the
Company Obligations, including the full and timely payment of any amounts owed
pursuant to the Company Obligations, CEP will forthwith perform or cause to be
performed such Company Obligations and will forthwith make full payment of any
amount due with respect thereto at its sole cost and expense and without notice
or demand by Executive or the necessity of exhausting Executive’s remedies
against the Company in respect of such Company Obligations. Without limiting the
generality of the remaining terms and conditions of this Agreement, the parties
to this Agreement agree and acknowledge that nothing in this Section 7.13(b)
shall hinder the Company in the full exercise of its right to terminate the
employment of Executive pursuant to Section 3.2.

(c) CEP Not Employer. The Company, CEP and Executive each acknowledge and agree
that CEP is a party to this Agreement solely for the limited purpose making the
agreements set out in this Section 7.13 and nothing in this Agreement is
intended to make CEP the employer of Executive for any purpose.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

THE COMPANY: CEP SERVICES COMPANY, INC. By:  

 

Name:   Title:   EXECUTIVE

/s/ Lisa J. Mellencamp

Lisa J. Mellencamp CEP: CONSTELLATION ENERGY PARTNERS LLC (solely for purposes
of agreeing to Section 7.13 of this Agreement) By:  

 

Name:   Title:  

 

24